Title: From John Quincy Adams to Abigail Smith Adams, 8 February 1810
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother.
St: Petersburg 8. Feby. 1810.

The Sunday before we embarked for this place, my excellent friend and Pastor Emerson, delivered in his pulpit a discourse upon the pleasing and not improbable doctrine of a guardian Angel, which Christians have often supposed to be assigned to every individual, to watch over him and as far as is consistent with the general designs of Providence to guide his conduct, and to preserve him from extraordinary dangers—My wife, and her Sister who were present and heard this discourse, were much affected by it, and naturally made an application of several passages in it, to ourselves in the great voyage then just before us—I was prevented from attendance on Mr: Emerson’s public ministration that day by having gone out for the last time before our departure; to spend the day with you at Quincy— but I hope at some future day to have the pleasure and benefit of reading it; and in the mean time, I dwell with pleasure upon its principal idea. The General Superintendence of the Creator and Governor of the Universe, is indeed sufficient for the preservation and well being of all his Creatures, but in the greatness and multitude of evils and of perils which surround a wanderer upon the face of the terraqueous globe, the heart if not the judgment feels the want of some Special protection; of some intermediate agent, possessed of powers and attributes, superior indeed to those of human Nature, but yet limited in their extent, and capable of confinement to exclusive objects—
From the day when we embarked from Mr: Gray’s wharf in Charlestown; untill that, when we landed opposite the Statue of Peter the Great at St: Petersburg, we were exposed to many great and imminent dangers—I have given a minute account of them all in several letters to my brother, which I trust will all have been perused by you, before this will come to your hands—When in the midst of them, and knowing that human power was inadequate to extricate us from them; there was more hope and consolation in the belief of being under the peculiar charge of a superior though a finite Spirit, than in the philosophical conviction, that all partial evil is universal good, and that whatever might befall us, the System of the Universe, would enjoy an equal portion of felicity
A beneficent Providence, whether operating by general laws, or by the subordinate energy and care of a guardian Angel, did conduct us safely through all those perils, and brought us to the end of our outward voyage, after a navigation of nearly three months duration. We reached St: Petersburg the 23d: of October—The day before which I had written you a few lines from Cronstadt, which I hope you have before this received.
The American vessels which sailed three or four days afterwards, and by one of which that short letter was forwarded were the last which could get away before the Port was locked up with ice—This occurred about three weeks after our arrival, and several letters which we had already sent to Cronstadt to go by vessels ready to sail, were sent back to us; the vessels having found it impracticable to get out.
Since that time, I have sent to Holland, France and England, dispatches and letters for America, but without knowing how or when they would find a conveyance; it is not improbable that this, which is the first I have written you from this place, and which I yet know not how I shall send, will find its way to Quincy as soon as soon as any of the rest—I should have written you repeatedly, but the tumultuous agitation of the life which we have led, since our arrival here, which has not yet entirely subsided, has scarcely left me time for the most indispensable of my duties—
You are acquainted with the difficulty, and the expence, of forming a suitable domestic establishment for an American Minister, in other parts of Europe—They are every where great—Here they are greater than any where else—We are still indifferently lodged at a public house, and very expensively—A furnished house or apartments are not to be had—The bare walls of a single floor, or house which would but just contain my family must be paid at a rent of fifteen hundred or two thousand dollars, that is six or seven thousand rubles a year and they cannot be so much as decently furnished at less than five times the highest of those sums—The attendances at Court is frequent, and of the most indispensable obligation—It is most frequently twice in a day—the morning at a levee, and the same evening at a Ball and Supper—Not a particle of the cloathing I brought with me have I been able to present myself in, and the cost of a Lady’s dress is far more expensive and must be more diversified than that of a man—The number of Servants which must be kept is at least treble of that which is necessary elsewhere, and the climate of the Country requires for every individual expences of cloathing unknown in more Southern regions. Those are burthens from which no resolution can escape—But there are many others, more ruinous, and avoidable only by the sacrifice of all consideration among the people of the Country. The tone of Society among them is almost universally marked by an excess of expence over income—The public officers all live far beyond their Salaries; many of them are notorious for never paying their debts, and still more for preserving the balance by means which in our Country would be deemed dishonourable, but which are here much less disreputable than economy.
I will not dwell upon this subject—You will readily conceive the embarrassment in which I find myself, and of the desire which I feel to get out of a situation, irksome beyond expression. I have engaged part of a house, and am now on the point of furnishing it—I shall be obliged to involve myself in debt, and to draw upon my little property in America, even to do this—But then, I should show you, the bright side of the situation too—We have dinners, and Balls, And Suppers, and Ice-hill parties and masquerades, almost without end.— We are going for instance this Evening to a Masqued Ball at the French Ambassador’s, to being at 10 O’Clock. How much I am delighted with all this, is unnecessary for me to say; nor how congenial it is to my temper to find extravagance and dissipation become a public duty— I hope however, and I have great pleasure in expressing the hope to you, that not only myself, but all the younger part of my family, will preserve steadiness of brain in this sudden and violent whirl, to come out of it still in possession of our senses and our reason—But we all, to begin with myself, need the care of the guardian Angel, more than we did in the Baltic or the Gulph of Finland.
I have now the pleasure to acknowledge the receipt of your N. 1. dated 30  Septr: which I received a few days since, together with one of Octr: from the Secretary at War—The joy with which I always recognize your hand was none the less, although the date was so distant; and I had before received a letter from my brother of 6. Novr:—We have also received the President’s Message, and Accounts from America far into December—The frigate John Adams has arrived in France, but I have yet no letters or dispatches brought by her.
The Commander of the British ship Squirrel, must have been disposed to amuse Mr: Boylston, or have been imposed upon by a spurious Ship Horace—He certainly did not board our vessel on the 21st. of August, nor at any other time on our passage—We were boarded from no English vessel untill after we made the land on the Coast of Norway. I beg to be remembered with respect and affection to Mr: Boylston; and to all my other friends with you, whom you know to be dear to me—Particularly to my uncle and Aunt Cranch, to whom I am most grateful for their kindness and care of my boys—Tell them, how much, their father and mother are delighted to hear of their good behaviour, and how much their little brother talks of George and John at Quincy—He is just calling to me “ouvre’z la porte fil vous plait Papa”—He learns French and German as well as English at the same time, and is beginning to learn to read. George must at least keep up his French, to talk with him when we come home
Ever faithfully your’s
A.